Citation Nr: 0908119	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-09 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular and attendance of another person or on 
account of being housebound.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran served on active duty from April 1946 to May 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Since the issuance of the supplemental statement of the case 
in November 2006, the Veteran has submitted additional 
evidence and he has waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran receives nonservice-connected disability 
pension; no single disability is totally disabling.

2.  The Veteran is not blind or nearly blind; is not 
institutionalized in, or confined to, a nursing home or other 
facility due to physical or mental incapacity; and does not 
need regular aid and assistance to perform activities 
necessary for daily living. 

3.  The Veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The criteria for SMP based on need of regular aid and 
attendance, or housebound status, are not met.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.351, 
3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre-adjudication VCAA notice by a letter, 
dated in February 2005.  The Veteran was informed of the type 
of evidence needed to substantiate the claim of special 
monthly pension based on a need for regular aid and 
attendance or on housebound status.  The Veteran was informed 
that VA would obtain service records, VA records, and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the degree of 
disability assignable and the general provision for the 
effective date of the claim. 

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
applicable elements). 

To the extent that notice of the provision for an effective 
date was not provided, as the claim for special monthly 
pension is denied, no effective date can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the Veteran with respect to the content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  The RO has obtained the Veteran's medical records.  
The Veteran has not identified any additionally available 
evidence for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  In 
February 2009, the Veteran's representative claimed that a 
new VA examination was in order because the most recent VA 
examination was too old to adequately evaluate the Veteran's 
medical condition, which had worsened since the most recent 
examination, and he requested that the Veteran be reexamined.  
The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
claimant was afforded a VA examination in May 2006.  
Reexamination will be requested whenever there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  Generally, a 
reexamination is required if the evidence indicates that 
there has been a material change in a disability.  As there 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's disabilities 
since he was last examined, and as the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted, VAOPGCPREC 11-95, the Board is deciding the 
appeal on the current record. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.

Factual Background

The Veteran asserts that he is entitled to SMP based on need 
of regular aid and attendance of another person, and/or by 
reason of being housebound, due to chronic obstructive 
pulmonary disease and hypertension.

In a March 1994 decision, the Board granted the Veteran's 
claim of entitlement to a permanent and total disability 
rating for nonservice-connected pension benefits effective 
from June 19, 1990.  Service connection is not in effect for 
any disability. 

The most recent rating decision of record, April 2005, 
reflects the following disabilities for pension purposes 
only:  chronic obstructive pulmonary disease (30 percent), 
right shoulder disorder, major (noncompensable), hypertension 
(10 percent), arthritis of the right knee (10 percent).  The 
combined schedular evaluation was 40 percent.

The VA medical records show that the Veteran lives in a house 
with his wife.  In December 2003, the Veteran reported that 
he exercised at least 3 times a week for 30 minutes at a 
time.  A May 2004 VA clinical note recorded a laceration of 
the right forearm incurred while the Veteran was mowing the 
lawn. 

The Veteran treated his chronic obstructive pulmonary disease 
with daily nebulizer treatments and inhalers.  His 
hypertension has been characterized as stable.  

In December 2004, the Veteran reported knee pain for one 
month, improved by walking.  He took pain medication for 
arthritis.

Optometry consultations in 2004 and 2006, recorded a finding 
of cataracts, along with the need to use eye glasses for 
impaired vision.  

In June 2006, the Veteran underwent an aid and attendance or 
housebound VA examination.  The Veteran complained that he 
needed help at home because of his chronic obstructive 
pulmonary disease, chronic shortness of breath, right 
shoulder disability, low back pain, and cataracts that 
resulted in a decline in vision.  

The examiner noted that the Veteran was able to feed himself 
and did not require a feeding tube.  The Veteran spent 2 
hours in bed, between the hours of 9 a.m. and 9 p.m.  In the 
evening he would spend 8 to 10 hours in bed.  The Veteran 
described a typical day as staying in his house.  He would 
walk down the block to visit other people approximately 6 
times a week, and went to church on Sundays.  The examiner 
indicated that the Veteran was able to walk one and a half 
blocks and did not require any assistive devices.  

On physical examination, the examiner found evidence of 
bilateral arcus senilis.  No other defects of advanced age 
were noted.  The Veteran had no restriction of the upper or 
lower extremities.  The Veteran's lungs were clear to 
percussion and auscultation.  The Veteran's heart had regular 
sinus rhythm and rate without murmurs.  The abdomen was 
benign, the extremities revealed no edema, his skin was clear 
and neurologically he was completely intact.  The examiner 
diagnosed chronic obstructive pulmonary disease, degenerative 
joint disease of the cervical spine with narrow disc, benign 
prostatic hypertrophy with prostatis, irritable bowel 
syndrome, cataracts, hyperlipedemia, hypertension, knee 
arthralgia and arthritis.  The examiner opined that the 
Veteran was not confined to his home and he did not require 
the help of another person to care for him.  

In an addendum report in August 2006, the examiner reported 
having reviewed the Veteran's case file, and indicated that 
there was no change in the opinion rendered in June 2006.  
The examiner added that the Veteran and his family agreed 
that he was not confined to his house and did not need 
someone to care for him at all times.  

In an October 2007 statement, the Veteran's attending 
physician noted a history of chronic obstructive pulmonary 
disease, hypertension, back pain and benign prostatic 
hypertrophy.  The Veteran's functional impairments were 
shortness of breath and cough, along with intermittent joint 
and back pain.  The physician characterized the Veteran's 
disabilities as moderate.  The physician opined that the 
Veteran was not in need of aid and attendance of another 
person in the ordinary activities of daily living, nor was 
the Veteran housebound, that is, confined to his immediate 
premises.  

Legal Criteria 

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to VA pension benefits.  See 38 
U.S.C.A. § 1521(a).

A veteran receiving nonservice-connected pension, as the 
veteran here, may receive pension at a higher, special 
monthly rate if he needs regular aid and attendance of 
another individual to conduct routine activities necessary 
for daily life.  38 U.S.C.A. § 1521(d).  A person is 
considered to need regular aid and attendance if he is a 
patient in a nursing home due to mental or physical 
incapacity; or is helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another individual; or establishes a factual need of aid and 
attendance under the criteria found at 38 C.F.R. § 3.352(a).

Under 38 C.F.R. § 3.352(a), the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  
"Bedridden" will be a proper basis for the determination.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

Housebound-rate SMP is warranted if the veteran has a 
disability rated as 100 percent (but not including total 
rating based upon unemployability under 38 C.F.R.  § 4.17) 
and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for SMP at the "aid and attendance" rate.  
38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

"Permanently housebound" status is met when the veteran is 
substantially confined to his house (or ward or clinical 
areas, if institutionalized) or immediate premises due to 
disability that likely will remain throughout his lifetime.  
38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

Analysis

The evidence of record, to include the VA medical records, 
the October 2007 statement of the Veteran's attending 
physician, and the VA examination in June 2006, does not 
establish that the Veteran is in need of regular aid or 
attendance. 

The evidence shows that the Veteran is not confined to a 
nursing facility and there is no evidence to suggest that he 
was advised to stay at such a facility.  Rather, the Veteran 
lives in a house with his wife.

On VA examination in June 2006, the VA examiner noted that 
the Veteran was able to feed himself.  Although the examiner 
did not specifically address whether the Veteran was able to 
dress and undress himself, keep himself clean, or attend to 
the wants of nature, the examiner found no restriction of the 
upper or lower extremities, thus inferring that the Veteran 
was capable of performing these tasks without the assistance 
of others.  The Veteran walked down the block approximately 6 
times a week, and went to church on Sundays.  He was able to 
walk one and a half blocks and did not require any assistive 
devices.  Indeed, VA medical records support a finding that 
the Veteran is capable of exercising and performing house 
chores, such as mowing the lawn.  

In addition, although the evidence shows that the Veteran has 
cataracts and requires glasses to see, there is no evidence 
to suggest that the Veteran is blind or so nearly blind that 
he requires the assistance of another person.  The Board 
further notes that on VA examination in June 2006, the 
examiner noted that neurologically the Veteran was completely 
intact.

In statements in June and August 2006, following a review of 
the Veteran's claims file, the examiner concluded that the 
Veteran was not confined to his home and he did not require 
the help of another person to care for him.  Similarly in 
October 2007, the Veteran's attending physician opined that 
the Veteran was not in need of aid and attendance of another 
person in ordinary activities of daily living. 

Further, the evidence does not establish a factual need of 
aid and attendance under the criteria found at 38 C.F.R. § 
3.352(a).  The Veteran is not bedridden.  Furthermore, there 
is no medical evidence to show a significant physical or 
mental impairment that would interfere with the Veteran's 
ability to walk, feed himself, care for the needs of nature, 
or to keep himself ordinarily clean and presentable. 

There is also no evidence of record to establish that the 
Veteran is entitled to housebound benefits.  First, no 
nonservice-connected disability is rated as totally 
disabling.  Secondly, there is no indication that the Veteran 
is permanently housebound as the evidence indicates that he 
is able to leave home.  Moreover, the VA examiner and the 
Veteran's attending physician, opined that the Veteran was 
not housebound, that is, confined to his immediate premises.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Special monthly pension based upon the need of regular aid 
and attendance and/or housebound status is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


